DETAILED ACTION
This Office Action is responsive to the reply filed on October 12, 2020. Claims 1-11 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 8-9, the recitation of “the turbine” in claim 8 at line 1 renders the claims indefinite. It is unclear if the recitation refers to: (i) the aforementioned “one turbine” of the aforementioned “one or more turbines” (set forth in claim 1); or (ii) any turbine of the aforementioned “one or more turbines” (set forth in claim 1). According, it is not clear if the “the turbine” as recited in claim 8 is coupled to the aforementioned “shaft” (set forth in claim 1).  

Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US 20160214727 A1
“HAMEL”
US 20170363094
“KUMAR”
US 20180230912 A1
“HASEL”
US 20150191252 A1
“CLINE”
US 6672075 B1
“SANDU”
US 20160003049 A1
“BALTAS”




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over HAMEL in view of  
KUMAR, HASEL, SANDU and CLINE (this combination hereinafter referred to as HAMEL “as modified”). 
Re Claims 1, 7 and 10-11 HAMEL teaches an aircraft 10 comprising a hybrid aircraft propulsion system 100 (Figs. 1-3) comprising: 
a gas turbine engine [102, 200] (Fig. 3) comprising a compressor [212, 214], a combustor 216, one or more turbines [218, 220], a shaft 226 coupled to one turbine 220 of the one or more turbines (¶¶0025-0026), and a bypass fan 204 (¶¶0026-0027) mechanically driven by the shaft (¶0026); 
an electrical generator 108 mechanically coupled to the shaft (¶0035); 
an auxiliary propulsor [106, 300] mechanically coupled to an electric motor 304 (¶¶0030, 0032), and electrically coupled to the electric generator (¶0030, 0035); 
wherein the auxiliary propulsor is located such that an inlet 318 is located adjacent an aft region of the aircraft, and comprises an outlet 320 adjacent an aft portion of the aircraft (Figs. 1-2; ¶¶0024, 0030-0031), 
wherein the auxiliary propulsor is configured to ingest a boundary layer airflow in flight (¶0024). 
In the instant case, in HAMEL the gas turbine engine is: operable at take-off, has a fan bypass ratio, the generator absorbs mechanical power generated by the one turbine, and inherently configured to produce a turbine entry temperature. The recitation(s) “wherein, at maximum power of the gas turbine engine: the gas turbine engine is configured to produce a turbine entry temperature between 1800 Kelvin 2000 Kelvin, the gas turbine engine comprises a fan bypass ratio of between 4:1 and 13:1, and the generator is configured to absorb between 10% and 60% of mechanical power generated by the one turbine” are functional recitations, and are accorded little patentable weight because they do not distinguish the claimed invention in terms of structure. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 
 KUMAR further teaches a gas turbine engine 100 having a maximum power (and temperature) during a take-off flight phase (¶0029, “engine power and temperature is at a maximum during a takeoff flight phase”). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of HAMEL such that the gas turbine engine defines a maximum of the power (and maximum temperature) during a takeoff flight phase as taught by KUMAR, in order to achieve a successful takeoff of a corresponding aircraft (KUMAR ¶0029, HAMEL ¶0035) since applying a known technique (operating with engine power and temperature at a maximum) to a known device (a gas turbine engine) ready for improvement to yield predictable results (operating with engine power and temperature at a maximum of the gas turbine engine to achieve a successful aircraft takeoff) would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I) D. However, HAMEL in view of KUMAR as discussed so far fails to quantify fan bypass ratio. 
HASEL teaches configuring a gas turbine engine with fan bypass ratio of between 4:1 and 13:1 (Fig. 11, ¶0143) at full-rated takeoff power “SLTO” (corresponding to “the maximum power”, KUMAR ¶0029). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of HAMEL in view of KUMAR, wherein at the maximum power of the gas turbine engine: the gas turbine engine comprises a fan bypass ratio of between 4:1 and 13:1, in order to provide an efficient engine with a significant amount of thrust generated by the bypass passage (HASEL ¶¶0008-0009, 0120, 0143). However, HAMEL in view of KUMAR as discussed so far fails to teach specify turbine entry temperature. 
SANDU teaches it was known to configure gas turbine engines to produce a turbine entry temperature between 1800 Kelvin and 2000 Kelvin (2:51-55) (at maximum temperature, corresponding to “the maximum power”; KUMAR ¶0029, SANDU 2:41-55). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of HAMEL in view of KUMAR and HASEL wherein at the maximum power of the gas turbine engine:  the gas turbine engine is configured to produce a turbine entry temperature between 1800 Kelvin and 2000 Kelvin, in order to provide improved thermal efficiency compared to cooler designs (SANDU 2:51-55). However, HAMEL in view of KUMAR, HASEL and SANDU as discussed so far fails specify the percentage of mechanical power generated by the one turbine the generator is configured to absorb. 
CLINE teaches a generator [LP Electric machine] is configured to absorb between 10% and 60% of mechanical power generated by one turbine [LP Shaft turbine 212] (which corresponds to the “one turbine”, HAMEL ¶¶0025-0026) (Figs. 2, 3A; ¶¶0028-0034, 0040-0042). Notably, one of ordinary skill will appreciate that “take-off” (where 

Re Claim 4, HAMEL as modified teaches the system according to claim 1 as discussed above. HASEL further teaches wherein the one turbine (fan drive / low pressure turbine) has a turbine pressure ratio that is greater than 5 (HASEL ¶0077, claim 30). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of HAMEL as modified wherein with the one turbine has a turbine pressure ratio that is greater than 5, for the reasons discussed with respect to HASEL in claim 1. 

Re Claim 5, HAMEL as modified teaches the system according to claim 1 as discussed above. HASEL further teaches wherein the fan bypass ratio of between 5:1 and 10:1 (HASEL Fig. 11, ¶¶0076, 0143). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of HAMEL as modified wherein the fan bypass ratio of between 5:1 and 10:1, for the reasons discussed with respect to HASEL in claim 1.

Re Claim 6, HAMEL as modified teaches the system according to claim 1 as discussed above. HAMEL further teaches wherein the bypass fan is coupled to the one turbine such that the bypass fan and one turbine rotate at the same rotational speed in use (HAMEL direct drive ¶0026).

Re Claims 8-9, HAMEL as modified teaches the system according to claim 1 as discussed above. HAMEL further teaches the turbine comprises a low pressure turbine, and the compressor comprises a low pressure compressor 212, wherein the gas turbine engine further comprises a high pressure turbine 218 and a high pressure compressor 214, wherein the shaft comprises a low pressure shaft, wherein the low pressure turbine is coupled to the low pressure compressor, the generator and the fan by the low pressure shaft, and the high pressure turbine is coupled to the high pressure compressor by a high pressure shaft (¶¶0025-0026, 0035).  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over HAMEL in view of KUMAR, HASEL, SANDU and CLINE (HAMEL “as modified”) as applied above, further in view of BALTAS. 
Re Claims 2-3, HAMEL as modified teaches the system according to claim 1 as discussed above. However, HAMEL as modified fails to teach wherein the fan has a fan tip pressure ratio at maximum power [full-rated takeoff power] of between 1.1 and 1.4, a ratio of the fan bypass ratio to the turbine pressure ratio is between 1 and 2. 
HASEL further teaches the fan has a fan tip pressure ratio at the maximum power of the gas turbine engine [full-rated takeoff power, SLTO] of between 1.1 and 1.4 (HASEL ¶0012, Figure 10), and wherein a ratio of the fan bypass ratio to a turbine pressure ratio of the one turbine is between 1 and 2 (¶¶0076-0078). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of the system of HAMEL as modified such that the fan has a fan pressure ratio at the maximum power of the gas turbine engine of between 1.1 and 1.4 and wherein a ratio of the fan bypass ratio to a turbine pressure ratio of the one turbine is between 1 and 2, in order to provide an efficient engine with a significant amount of thrust generated by the bypass passage (¶¶0008-0009, 0120) However, HAMEL as modified as discussed so far fails to expressly state this fan pressure is at the tip. 
BALTAS teaches a fan has that has a fan pressure ratio a fan tip pressure ratio at the tip (100% span) of between 1.1 and 1.4 (Table 1, ¶¶0060, 0062-0063). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide to the system of HAMEL as modified as discussed so far with the fan blade profile taught by BALTAS, such that the a fan tip pressure ratio at the tip at maximum power is between 1.1 to 1.4, in order to provide a fan of reduced noise and weight (BALTAS ¶¶0057, 0070).   

Response to Arguments
Applicant's amendment overcame the previous grounds of rejection under 35 U.S.C. 112, but necessitated a new ground under 35 U.S.C. 112 set forth fully above. 
Applicant’s arguments with respect to the prior art rejections of the amended claims have been considered but are moot except where addressed specifically below, because new grounds of rejection necessitated by Applicant’s amendment are relied upon to meet the claim limitations of the amended claims. Applicant’s arguments to HAMEL,HASEL SUNDA and CLINE addressed below are not persuasive for the reasons below. 
Under the broadest reasonable interpretation (BRI), words of the claim are given their plain meaning, unless such meaning is inconsistent with the specification. Previously rejected claim 1 set forth “wherein, at maximum power, the gas turbine engine is configured to produce a turbine entry temperature at maximum power between 1800 Kelvin and 2000 Kelvin, the engine comprises a fan bypass ratio of between 4:1 and 13:1, and the generator is configured to absorb between 10% and 60% of the mechanical power generated by the turbine.” Thus, given the BRI, rejected claim inter alia maximum power of the hybrid aircraft propulsion system. It has been held that "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). Additionally, the language of previously rejected claim 1, given the BRI, did not require fan bypass ratio of between 4:1 and 13:1 to be at the maximum power of the gas turbine engine, nor that the generator be configured to absorb between 10% and 60% of mechanical power generated by the one turbine at the maximum power of the gas turbine engine. However, the above are required by the amended claims, which necessitated new grounds of rejection (which now include KUMAR). 
Applicant argues: 

    PNG
    media_image1.png
    112
    686
    media_image1.png
    Greyscale

As to the now amended and previously rejected claims, rationale was explained and shown to apply to the facts at hand. Applicant has not shown that the Office erred in these findings or provided other evidence to show that the claimed subject matter would have been nonobvious.  See MPEP § 2141 (IV-V).
Applicant argues: 

    PNG
    media_image2.png
    340
    649
    media_image2.png
    Greyscale

Applicant’s argument is directed to the limitations of the amended claims. The rejections of the amended claims rely on the combined teachings of the prior art. Namely, HAMEL KUMAR, HASEL, SANDU, CLINE and BALTAS (in Claims 2-3). One cannot show nonobviousness by attacking references individually where the rejections are based In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant argues: 

    PNG
    media_image3.png
    335
    653
    media_image3.png
    Greyscale

The instant claims are to an apparatus (hybrid propulsion system). Despite Applicant’s argument, the recitations to temperature, fan bypass ratio and percentage of mechanical power being within the claimed ranges are functional recitations of what the engine does at maximum power of the gas turbine engine, not what the apparatus is. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Further, it has been that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
The functional recitations of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
The amended claims require that “at a maximum power of the gas turbine engine: the gas turbine engine is configured to produce a turbine entry temperature between 1800 Kelvin and 2000 Kelvin, the gas turbine engine comprises a fan bypass ratio of between 4:1 and 13:1”. The prior art structure includes the combined teachings of HAMEL, KUMAR, HASEL, SANDU, CLINE as applied in the rejections. The prior art structure’s gas turbine engine (of primary reference HAMEL) necessarily defines a maximum power of the gas turbine engine, at which it produces a turbine entry temperature, comprises a fan bypass ratio, absorbs mechanical power generated by the one turbine with the generator as set forth in the rejections. Moreover, the gas turbine engine of HAMEL is operable at takeoff. KUMAR teaches maximum power of a gas turbine engine and maximum temperature occurring during take-off. HASEL teaches fan bypass ratio in the claimed range at takeoff. SANDRU teaches allowing turbine inlet temperatures to reach 
Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not require “turbine inlet temperature” to be a “maximum temperature”, “maximum sustainable temperature”, nor do they require the temperature to be sustained with respect to a component.
Applicant argues: 

    PNG
    media_image4.png
    548
    651
    media_image4.png
    Greyscale

It is noted that functional recitations of the claimed invention are accorded little patentable weight for the reasons discussed above. See MPEP 2114 II. Functional recitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Teachings of HAMEL, KUMAR,  HASEL and SUNDRA are discussed above. The generator of HAMEL absorbs energy from the LP turbine during takeoff (i.e., at maximum power of the gas turbine engine). One of ordinary skill would have appreciated that take-off is by definition an acceleration (e.g., HAMEL ¶¶0031, 0035, 0041). In the instant case, CLINE teaches a structure (consonant with HAMEL) configured for absorbing a percentage of mechanical power within the claimed range during a thrust 
Applicant argues: 

    PNG
    media_image5.png
    415
    634
    media_image5.png
    Greyscale

A gas turbine engine which is capable of producing and allowing turbine inlet temperatures of 1800K as taught by SANDRU would clearly retain the capability throughout operation. Thus, doing so at a ‘maximum power’ would not result in a structural difference of the engine. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The functional recitations of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. For at the least this reason, Applicant’s arguments to SANDU are not persuasive. Additionally, one of ordinary skill would have appreciated that where maximum allowable temperatures of combustion products at the turbine inlet have been reached, this is indicative of maximum power for a given combustion airflow, and thus would constitute a maximum power as previously claimed. Last, an appropriate motivation statement was (and is) provided in the rejections.





Applicant argues:

    PNG
    media_image6.png
    350
    614
    media_image6.png
    Greyscale

The previously rejected claims did not require the above limitation “at maximum power of the gas turbine engine”. The rejections now rely upon a different portion of CLINE, consonant with the maximum power of the gas turbine engine as set forth in the new  rejections. The generator of HAMEL absorbs energy from the LP turbine during takeoff (i.e., at maximum power of the gas turbine engine). One of ordinary skill would have appreciated that take-off (maximum power of the prior art gas turbine engine) is by definition an acceleration (e.g., HAMEL ¶¶0031, 0035, 0041). In the instant case, CLINE teaches a structure (consonant with HAMEL) configured for absorbing a percentage of mechanical power within the claimed range during a thrust acceleration. Providing the generator is configured to absorb between 10% and 60% of mechanical power generated by the one turbine would have been obvious at takeoff (i.e., at maximum power of the engine) in view of the combined teachings of the prior art, for the reasons set forth in the rejections. Thus, the prior art structure is capable of meeting the functional recitations and meets the claims. Further, one of ordinary skill would have understood from the description of Figure 3A (e.g., regarding columns/magnitudes/powers for given operating points at ¶¶0031-0034), in combination with the drawings (and corresponding grid), reasonably teach one of ordinary skill in the art that the generator is configured to absorb between 10% and 60% of mechanical power of the one turbine in Figure 3A. It has been held the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). 





Applicant argues:

    PNG
    media_image7.png
    585
    558
    media_image7.png
    Greyscale

The applicable rationale was explained and shown to apply to the facts at hand. Applicant has not shown that the Office erred in these findings or provided other evidence to show that the claimed subject matter would have been nonobvious.  See MPEP § 2141 (IV-V). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, features upon which applicant relies (propulsive and thermal efficiencies) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
January 13, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741